Citation Nr: 1819382	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-28 445A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for ischemic heart disease. 

2.  Entitlement to a rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to July 30, 2014. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction is currently in the RO in Detroit, Michigan. 

The Board notes that additional evidence, to include an October 2014 Disability Benefits Questionnaire (DBQ) report for heart conditions, private treatment records through August 2017, and VA treatment records through February 2018, was added to the record after the issuance of a July 2014 statement of the case.  Although the Veteran has not waived initial agency of original jurisdiction (AOJ) consideration of such additional evidence, as his higher rating claim for ischemic heart disease is being granted herein, he has suffered no prejudice in the Board considering this newly received evidence with regards to that claim.  With regard to the remanded issue herein, the AOJ will have opportunity to review the additional evidence received on remand.  

In March 2018, the Veteran filed a motion to advance this case on the docket based on a recent diagnosis of a terminal illness.  The Board is granting this motion.  As such, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The issue of entitlement to a rating in excess of 10 percent for PTSD prior to July 30, 2014 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ. 


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's coronary artery disease (rated as ischemic heart disease) has been manifest by workload of 3 metabolic equivalents or less, resulting in dyspnea and fatigue; evidence of chronic congestive heart failure; and left ventricular ejection fraction of less than 30 percent.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, for the entire appeal period, the criteria for a 100 percent rating for coronary artery disease, rated as ischemic heart disease, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.21, 4.1, 4.3, 4.7, 4.31, 4.104, Diagnostic Code 7005 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Statutes and Regulations

The Veteran is currently service-connected for ischemic heart disease based on a diagnosis of coronary artery disease, evaluated at 10 percent disabling.  He contends that the service-connected heart disability warrants a higher rating.  The instant higher rating claim was filed on January 26, 2009.

Disability ratings are determined by applying a schedule of ratings (Rating Schedule) that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.
The Rating Schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14.  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, must be avoided.  Id.  

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's coronary artery disease is rated under Diagnostic Code 7005.  38 C.F.R. § 4.104, Diagnostic Code 7005.

Under Diagnostic Code 7005, a 10 percent rating is warranted where a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where continuous medication is required.  For a 30 percent rating, the evidence must show that a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year; or where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure; or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.



II.  Factual Background

Clinical records indicate that as early as 2001, the Veteran was diagnosed with coronary artery disease, for which he underwent percutaneous transluminal coronary angioplasty in 2001.  See October 2006, April 2007, and March 2009 private treatment notes. 

In November 2005, the Veteran was diagnosed with aneurysm at the ascending aorta.  In December 2005, he underwent replacement of an ascending aorta and aortic valve as well as implantation of the coronary arteries. 

In a July 2008 private stress test, Dr. S.I.A. found that the left ventricular ejection fraction was estimated to be 30 percent and noted a history of coronary artery disease, myocardial infarction, shortness of breath, and chest pain.  

On January 26, 2009, the Veteran filed the present higher rating claim. 

A February 2009 private stress test notes that the left ventricular chamber was enlarged with global diffuse hypokinesis of the left ventricle.  There was "moderate to severe decrease in left ventricular systolic function with calculated left ventricular ejection fraction of 37%." 

In an October 2010 DBQ report for ischemic heart disease, Dr. J.L.C. diagnosed coronary artery disease, status post percutaneous transluminal coronary angioplasty, dating from 2001, with a history of myocardial infarction episodes dating from 1977 and cardiomyopathy dating from 2009.  Dr. J.L.C. found that the Veteran did not have chronic congestive heart failure at the time and measured his metabolic equivalents (METs) to be 1-3 METs resulting in dyspnea, fatigue, angina, dizziness, and syncope.  There was evidence of mild cardiac hypertrophy or dilatation.  Dr. J.L.C. estimated that the left ventricular ejection fraction ranged from 40 to 45 percent at the time.  

On January 21, 2011, the Veteran underwent cardiac catheterization with percutaneous transluminal coronary angioplasty as well as stenting of the right coronary artery.  

A March 4, 2011 private stress study notes indications of coronary artery insufficiency but a negative finding for ischemia.  Dr. G.S.P. noted that the test revealed enlarged left ventricular chamber with global diffuse hypokineses and severe decrease in left ventricular systolic function with an estimated ejection fraction of 27 percent. 

A May 16, 2012 private echocardiogram report reflects left ventricular ejection fraction of 30 to 35 percent as well as global severely decreased left ventricular function. 

A July 25, 2012 private echocardiography report indicates that the left ventricular ejection fraction was in the "20-25% range" at the time. 

In an October 2012 DBQ report for ischemic heart disease, Dr. J.L.C. noted diagnoses of coronary artery disease, cardiomyopathy, and vavular heart disease, with history of myocardial infarction episodes.  Such heart conditions required continuous medication to treat the symptoms, as variously listed in the DBQ report.  Dr. J.L.C. also found that the Veteran had congestive heart failure, although he did not clarify whether the condition was chronic.  Dr. J.L.C. then indicated that the Veteran's heart symptoms resulted in dyspnea and dizziness, although he did not specify the METs level at the time. There was evidence of cardiac hypertrophy or dilatation.  Dr. J.L.C. provided left ventricular ejection fraction of 25 percent.  

In a February 2014 DBQ report, the examiner provided diagnoses of coronary artery disease, atherosclerotic cardiovascular disease, valvular disease, and supraventricular arrhythmia, with a history of aortic valve replacement in December 2005 and implanted automatic implantable cardioverter defibrillator.  The examiner noted the need for continuous medication for control of the Veteran's heart condition and answered that the Veteran did not have a history of myocardial infarction or congestive heart failure.  The examiner found that the Veteran had a cardiac arrhythmia, specifically supraventricular tachycardia, which was constant.  The Veteran also had a heart valve condition affecting the mitral, tricuspid, aortic, and pulmonary valves.  There was no evidence of pericardial adhesions or infections cardiac conditions, including active valvular infection.  The examiner indicated that there was evidence of cardiac dilatation based on a July 2012 echocardiogram test, which also showed left ventricular ejection fraction of 20 to 25 percent at that time.  On interview-based METs test, the examiner measured the Veteran's METs as greater than 3 to 5 METs that resulted in dyspnea, fatigue, and angina, while adding that the limited METs level was due to multiple factors that could not be differentiated.  

The February 2014 DBQ examiner then opined that "[i]t would be mere speculation on the part of this examiner to forecast that the LVEF (left ventricular ejection fraction) and METs findings [were] contributed to the [service-connected] CAD."  As rationale, the examiner stated that the Veteran had "a history of an aortic valve condition [beginning in 2005] which pre-dated the diagnosis of coronary artery disease" and that consequently, "the low ejection fraction readings and cardiac hypertrophy were unrelated to the service-connected CAD (coronary artery disease)."   The examiner added that the Veteran had a diagnosis of ascending aortic aneurysm and arrhythmia as well, which also "predated the onset of coronary artery disease" and thus were more likely the causes of the reduced left ventricular ejection fraction findings.  The examiner further stated that there was "no evidence of ischemia which implie[d] the decreased [ejection fraction percentage] was most likely due to the normal progression of the valve deficiencies . . . [with] no METs measurements to compare."  However, given the ample clinical evidence indicating that the Veteran's coronary artery disease diagnosis, which was rendered as early as 2001, pre-dated the subsequent aortic valve condition, the Board finds the February 2014 opinion to be of limited probative value as it appears to be predicated on inaccurate and incomplete facts. See, e.g., Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Moreover, the examiner erroneously answered that the Veteran did not have any history of myocardial infarction, despite the various clinical records documenting otherwise, further suggesting that the February 2014 opinion was based on inaccurate facts. 
In addition, the record contains November and December 2010 VA medical opinions, which essentially echo the February 2014 DBQ examiner's conclusion that the Veteran's service-connected coronary artery disease did not cause the reduced left ventricular ejection fraction findings given that his aortic valve replacement and aneurysm conditions, which resulted in such left ventricular findings, pre-dated the Veteran's coronary artery disease diagnosis.  The Board assigns limited probative value to the November and December 2010 opinions for reasons articulated above.  See, e.g., Reonal, 5 Vet. App. at 461. 

A June 25, 2014 private echocardiogram report shows estimated left ventricular ejection fraction for 30 to 35 percent.  Dr. J.L.C. found that the left ventricular cavity size was moderate to severely increased at the time resulting in "severely decreased left ventricular function."

An October 2014 DBQ examiner diagnosed coronary artery disease dating from 1973 and noted the Veteran's clinical history of eight myocardial infarction episodes and cardiac arrests.  The examiner found that the Veteran's cardiac arrests, myocardial infarction episodes, and installment of pacemaker with defibrillator qualified within the generally accepted medical definition of ischemic heart disease.  Continuous medication was required to control such heart conditions.  The examiner found that the Veteran had chronic congestive heart failure as well as acute congestive heart failure episodes, the most recent of which was in 2013 or 2014.  The Veteran also had a cardiac arrhythmia, specified as atrioventricular block, II degree.  The examiner also noted that the Veteran had an aortic heart valve condition for which he previously underwent a surgery for replacement of the aortic valve.  The Veteran had no infectious heart conditions or pericardial adhesions.  The Veteran had cardiac hypertrophy and cardiac dilatation.  On interview-based METs testing, the examiner measured the Veteran's METs as 1 to 3, resulting in dyspnea and fatigue.  The examiner concluded that such METs finding was due solely to the heart conditions and added that the Veteran had no non-cardiac medical conditions that would have limited the METs level.  Also noted was the functional impact of the Veteran's heart conditions, which caused "poor cardiac reserve," such that the Veteran "gets SOB (short of breath) and tired with minimal activity."  
October 2016 and August 2017 private echocardiogram test results indicate that at both tests, the Veteran's left ventricular ejection fraction "was severely reduced, estimated in the rage of 30 to 35%."  Other private treatment records dated through August 2017 document the Veteran's reports of progressively increasing shortness of breath. 

III.  Analysis

Based on the evidence currently of record, the Board resolves all reasonable doubt in the Veteran's favor and concludes that a 100 percent rating is warranted for the Veteran's service-connected coronary artery disease (rated as ischemic heart disease) during the entire appeal period.    

As noted, a 100 percent rating is warranted for chronic congestive heart failure; or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.

The totality of the clinical evidence of record indicates that during the appeal period, the Veteran achieved workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, and that he has experienced severe left ventricular dysfunction with an ejection fraction of less than 30 percent.  In this regard, the October 2010 DBQ report notes that the Veteran's METs level was estimated to be 1 to 3 resulting in dyspnea, fatigue, angina, dizziness, and syncope.  Similarly, the October 2014 DBQ examiner measured the Veteran's METs to be 1 to 3 resulting in dyspnea and fatigue, indicative of a 100 percent rating.  The Veteran also exhibited severe left ventricular dysfunction marked by ejection fraction of less than 30 percent, as shown by the March 4, 2011 and June 11, 2012 private stress study testing results.  As discussed above, while the February 2014 DBQ examiner found that the reduced left ventricular ejection fraction findings were likely due to the nonservice-connected aortic valve condition, rather than service-connected coronary artery disease, her finding was based on an inaccurate factual basis, i.e., that the Veteran had not been diagnosed with coronary artery disease at the time of the aortic valve condition.  The Board accordingly assigned limited probative value to such opinion.  Further, the clinical records contain evidence of chronic congestive heart failure, which also supports a 100 percent rating under Diagnostic Code 7005.  See October 2012 and October 2014 DBQ reports.  

Therefore, resolving all doubt in the Veteran's favor, the Board finds that the overall disability picture of the Veteran's coronary artery disease symptoms warrants a 100 percent rating during the entire appeal period.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

An initial rating of 100 percent for ischemic heart disease is granted, subject to the law and regulations governing the payment of monetary benefits.   


REMAND

In a May 2014 rating decision, the RO denied a rating in excess of 10 percent for the Veteran's PTSD.  After the Veteran filed an August 2014  notice of disagreement with the May 2014 rating decision, in a December 2014 rating decision , the RO increased the Veteran's PTSD rating to 100 percent, effective July 30, 2014.   As yet, a statement of the case as to the issue of entitlement to a rating in excess of 10 percent for PTSD prior to July 30, 2014 has not been issued.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its decision, the claimant is entitled to a statement of the case. See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on these issues is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Provide the Veteran with a statement of the case regarding the issue of entitlement to a rating in excess of 10 percent for PTSD prior to July 30, 2014.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


